DETAILED ACTION
Claims Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
The Examiner further acknowledges the following:
Claims 16-20 are withdrawn from further consideration. 
Claims 1, 3-4, 6-11 and 13-15 are under current examination. 
Applicant’s remarks and amendment filed on 01/25/2021 are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 3-4, 6-7, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell Jr.et al. (United States Patent Publication 2009/0104459) in view of Anquetil et al. (United States Patent 5,350,718), Roberts (United States Patent 5,252,521), and Chen et al. (United States Patent Publication 2012/0237686).
Claim 1 is to a method of treating a glazed ceramic article, the method comprising: applying an antimicrobial composition on top of an outermost surface of a glazed ceramic article, wherein the antimicrobial composition comprises an antimicrobial additive, wherein the antimicrobial additive is a combination of 30 to 69 weight % ZnO, 30 to 69 weight % Bi2O3, and 1 to 10 weight % frit containing Ag, and firing the glazed ceramic article having the antimicrobial composition applied thereon. 
Campbell Jr et al. teach providing an antimicrobial glaze to a variety of substrates including ceramic glazed substrates or tiles, see paragraphs [0008] and [0042] and [0044] and [0085]. The glaze is added to the outer surface of the article, see paragraphs [0014], and [0042]. The antimicrobial composition can be fired, see claims 16-18 paragraphs [0044]-[0046], [0052] and [0066]. The antimicrobial composition can be applied in a layer over a regular first glazed surface, see paragraph [0041]. Campbell teaches that glazes can comprise a carrier, see paragraphs [0015]-[0016], and that glazes are typically applied by spraying, see paragraphs [0014]-[0015]. Therefore, it would have been obvious to apply the antimicrobial glaze composition via the techniques of spraying as Campbell suggests spraying as a technique for application of glazes to ceramic articles. Campbell Jr. teaches that the antimicrobial glaze composition can contain a mixture of silver additive, ZnO and Bi2O3, see Table 9. According to Campbell, bismuth, silver and zinc do not behave identically in their mechanisms of 
While Campbell does not expressly teach that the applied antimicrobial composition diffuses into the body of the gaze via Fick’s second law of diffusion, it must be noted that given Campbell teaches the methods of claim 1 and a composition and its properties of diffusion are inseparable, the antimicrobial glaze composition of Campbell Jr. would necessarily diffuse using Fick’s second law. Furthermore, the specification at paragraph [0043] indicates that the migration of the antimicrobial into the glaze layer happens during firing and the composition of Campbell is fired. 
The teachings of the modified Campbell Jr. are discussed above. The silver can be present in concentrations from 1-4% as suggested by Table 9 of Campbell Jr. et al.                                                                                                                                                                                                  
Campbell Jr. et al. do not expressly teach wherein the zinc oxide is present from 30-70% by weight, the Bi2O3 is present from 30-70% by weight and the silver containing frit is present from 1-10% by weight, wherein the ZnO is 66% by weight, the Bi2O3 is present at 33% by weight and silver frit is present at 1% by weight, and wherein the ZnO is present at 33% by weight and the Bi2O3 is present at 66% by weight and the silver frit is present at 1% by weight. 
Anquetil et al. teach frits which comprise zinc oxide from 15-70% by weight, see column 2 at lines 32-35. Anquetil teaches as is known in the art that the choice of the oxides including bismuth oxide and zinc oxide determines the properties of the frits including their softening point, thermal expansion, and stability, see column 3, lines 23-
Chen et al. teach that zinc oxide has good efficacy against fungi, see paragraph [0004]. A glaze composition can be rendered antimicrobial by the addition of ZnO, see paragraph [0009]. The glaze can be mixed with silver to form frits, see [0018] and claim 16 and Tables 1-2 and paragraph [0015].  
Roberts teaches compositions having about 35-77% bismuth oxide with about 10-32% zinc oxide which are useful in forming glazes as coatings for various substrates, see column 1 lines 58-68 and column 2, lines 18-24. The bismuth containing composition provides good acid resistance and good chemical and thermal stability, see column 2, lines 34-45. Roberts teaches that the glaze can be mixed with other frits, see at column 3, lines 60-65.
In view of Roberts, Anquetil, and Chen it would have been prima facie obvious to adjust the amount of silver frit, zinc oxide, and bismuth oxide used in the glazes of Campbell Jr et al. and to provide 1-10% silver frit. 
A person of ordinary skill in the art would have been motivated to do so as Roberts teaches that the bismuth oxide compositions impart good acid resistance and chemical and thermal stability and Anquetil teaches that the oxides are selected based upon their stability as the choice of the oxides determines the properties of the frits including their softening point, thermal expansion, and stability, and Chen makes it known that silver containing frits and zinc produce antimicrobial efficacy. Thus, absent evidence of criticality a person having ordinary skill in the art wishing to adjust the chemical and thermal stability of the glaze and antimicrobial properties would have adjusted the amount of antimicrobial ions produced by the zinc and silver and the 
In light of the foregoing discussion, the claimed subject matter would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by the references. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell Jr.et al. (United States Patent Publication 2009/0104459) Anquetil et al. (United States Patent 5,350,718), Roberts (United States Patent 5,252,521), and Chen et al. (United States Patent Publication 2012/0237686) as applied to claims 1, 3-4, 6-7, 11, and 13-15 above, and further in view of Pagotto Simões et al. (United States Patent Publication 2014/0220153). 
The teachings of the modified Campbell Jr. are discussed above. 
Campbell Jr. teaches that glazes are generally made by combining powdered glass components with oxides and that the mixture is suspended in water and applied to surfaces via spraying, see paragraph [0015].  
Campbell Jr. et al. does not expressly teach that the antimicrobial additive is added such that the ratio of solids (i.e. antimicrobial additive) to carrier medium (i.e. water) is from 1 to 10% and that the antimicrobial additive is added on a glazed ceramic 
However, Pagotto Simões et al. antimicrobial compositions and application of antimicrobial additive on an article that is within the range of 0.5g/m2 to 5g/m2 because the antimicrobial additive can be incorporated into a glaze at a concentration of from 1-10% of the glaze, in which the glaze is applied onto the ceramic articles by spraying in the weight ratio of 200 to 400g/m2. An antimicrobial additive that is placed on an article at a concentration in a glaze of 1% at a glaze application of 200g/m2 is applied at an antimicrobial level of about 2g/m2, see abstract, paragraph [0050] and paragraph [0228] of Pagotto Simões et al. The antimicrobial additive can be made by adding to water carriers and then incorporated with a glaze from 1 to 10%, see Example 1.
	Accordingly, it would have been prima facie obvious before the time of filing to a person of ordinary skill in the art to modify the application of the antimicrobial additive on the glazed ceramic article in the method of Campbell Jr. so that the application level of the antimicrobial additive on the glazed ceramic article is in a range of 0.5g/m2 to 5.0g/m2 and from 1-10% by weight in a carrier as suggested by Pagotto Simões et al. 
	One of ordinary skill in the art would have been motivated to do so in order to provide the antimicrobial additive in a sufficient amount such that antimicrobial activity is provided over the ceramic article and to apply the additives using routine application methods such as spraying. It would have been well within the purview of an ordinary skilled artisan to adjust the application level of the antimicrobial additive based up on the desired antimicrobial activity levels on the surface of glazed ceramic articles, wherein adjusting the application levels by  adding more of the antimicrobial additive results in increased antimicrobial activity to the surface. 
prima facie obvious to one of skill in the art before the time the claimed invention was filed, as evidenced by the references.
Response to Remarks 
Applicant notes that applying the claimed antimicrobial composition on top of an outermost surface of a glazed ceramic article is not obvious in view of the cited art. 
Examiner respectfully disagrees. It is noted that Campbell Jr. does teach providing an antimicrobial glaze to a variety of substrates including ceramic glazed substrates or tiles, see paragraphs [0008] and [0042] and [0044] and [0085]. The glaze is added to the outer surface of the article, see paragraphs [0014], and [0042]. Campbell Jr. specifically teaches that if glaze if applied to an already fired ceramic substrate a second firing would be required to bond glaze to substrate. Alternatively, the composition is applicable to an unfired ceramic and thus the firing can be both to the glaze and substrate together, see paragraph [0030]. The antimicrobial glaze composition is taught to be specifically on the surface of the glazed tile and Campbell Jr. teaches that it is expected that exposure of the glazed tile to microbes will result in microbial contact only with the glazed composition on the surface of the glazed tile, see paragraph [0042] and [0046]. Thus the application on top of an outer surface of a ceramic article including tile is taught and suggested by Campbell Jr. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicants argue that the cited references teach away, however the Examiner respectfully disagrees. Campbell Jr. teaches treatment of glazed ceramic articles by application of an antimicrobial to the surface having zinc oxide, bismuth oxide, and silver. The difference between the instant claims and that of Campbell Jr. is the amount of each component and a silver containing frit specifically is 1-10%. However, Campbell Jr teaches combinations which have zinc oxide, bismuth oxide, and silver, showed acceptable efficacy and enables the use of these materials in considerably lower amounts because there are synergistic actions between materials which provide enhanced efficacy at even low amounts of the antimicrobial agents. Decreasing the addition amounts recue the cost and potential deleterious effect of the compounds on the ceramic glaze (see paragraphs [0082]-[0084]). Therefore, Campbell Jr. discloses the same reason for lowering the amount of materials used with a ceramic article as Applicants in that there is still enhanced efficacy and this enables the reduction of the 
Applicants argue that the unexpected results and synergism are demonstrated in the specification. The texture of the glazed tile was smoother thereby improving slip resistance which was a known problem in the industry. Applying antimicrobial on top of the glaze the amount of the antimicrobial was reduced by 57.6% without a reduction in efficacy. 
Examiner respectfully disagrees the claims are commensurate in scope with the alleged unexpected results. The Tables of the instant specification which provide for a reduction in the antimicrobial additives are directed to porcelain tiles having 33% ZnO, 66% Bi2O3 and 1% frit having Ag. Instant claim 1 is generic to ceramic articles and the antimicrobial additive has 30-69% ZnO, 30-69% Bi2O3, and 1-10% Ag containing frit. Per MPEP 716.02(d), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims. Examiner further submits that the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Paragraph [0037] details that an advantage of the invention is that it is less expensive and less wasteful but not less effective than having high value antimicrobial through a glaze layer.  Here, Campbell Jr. already recognizes that the combination of zinc oxide, silver, and bismuth oxide result in synergistic action and enhanced efficacy with decreasing the addition amounts enabling a reduction of cost and potential deleterious effect of the glaze (see paragraphs [0082]-[0084]. Regarding the slip resistance, the examiner brings to applicant's attention that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicants note at paragraph [0050] that it has been determined from testing the antimicrobial treated tile glazes that an antimicrobial formulation when applied to the surface of the glaze and fired into the tile diffuses into the mass of the glaze. 
Examiner respectfully submits that Campell Jr. teaches providing an antimicrobial glaze to a variety of substrates including ceramic glazed substrates or tiles, see paragraph [0085]. The glaze is added to the outer surface of the article, see paragraphs [0014], and [0042]. Campbell Jr. specifically teaches that if glaze if applied to an already fired ceramic substrate a second firing would be required to bond glaze to substrate. Alternatively, the composition is applicable to an unfired ceramic and thus the firing can be both to the glaze and substrate together, see paragraph [0030]. The antimicrobial glaze composition is taught to be specifically on the surface of the glazed tile and Campbell Jr. teaches that it is expected that exposure of the glazed tile to microbes will result in microbial contact only with the glazed composition on the surface of the glazed tile, see paragraph [0042] and [0046]. Thus the application on top of an outer surface of 

Conclusion
Currently, no claims are allowed, and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Al-Awadi whose telephone number is (571) 270-7678.  The examiner can normally be reached on 9:30 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SARAH ALAWADI/ Primary Examiner, Art Unit 1619